Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/566,752 filed on 09/10/2019. 

Response to Amendments
This is in response to the amendments filed on 08/09/2021. Independent claims 1, 16 and 19 have been amended. Claims 13 and 14 are cancelled. Claims 1-12 and 15-20 are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claims 1-12 and 15-20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record GOMEZ-AREVALILLO; Alfonso DE LA ROCHA, Pub. No.: US 2020/0403799 A1 and GUTIERREZ-SHERIS; Luis Eduardo, Pub. No.: US 2020/0396065 A1 
What is missing from the prior art is monitoring event of triggering valuation of digital asset in blockchain network and initiating, storing the valuation of the digital asset.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 16 and 19, and thereby claims 1, 16 and 19 are considered allowable. The dependent claims which further limit claims 1, 16 and 19 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491